Citation Nr: 1615652	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  07-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 24, 2014, for a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded in January 2013, March 2014, and March 2015.

In December 2013, the Veteran testified at a Board videoconference hearing   before the undersigned Veterans Law Judge with respect to the underlying issue    of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), from which the issue on appeal stems.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds further development is necessary prior to adjudication of the claim.  

The record reveals that the Veteran apparently participated in a VA vocational rehabilitation program in approximately 2004.  It does not appear that his vocational rehabilitation folder has been associated with the claims folder; as such, remand is warranted so that any such records may be obtained.

Furthermore, pursuant to the Board's March 2015 remand order, in June 2015 the AOJ obtained an opinion as to the Veteran's employability prior to April 24, 2014, and considered whether to refer the Veteran's claim for a TDIU prior to March 24, 2014, for extraschedular consideration, as the Veteran did not meet the schedular criteria for a TDIU prior to that date.  However, as any outstanding vocational rehabilitation records may have bearing upon the Veteran's employability, the Board finds that if vocational rehabilitation records are added to the record, an addendum opinion should be obtained which addresses them.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the record the Veteran's VA vocational rehabilitation file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  If, and only if, VA vocational rehabilitation records are obtained or other pertinent evidence is added to the claims file, send the claims file to the VA psychiatrist who provided the June 2015 opinion, or an appropriate substitute if unavailable, for an addendum opinion which takes into account the vocational rehabilitation records.  Specifically, the examiner should provide an opinion whether, prior to April 24, 2014, the Veteran was unable to obtain or maintain substantially gainful employment based on his service-connected PTSD, without regard   to his age or nonservice-connected disabilities.  The examiner is reminded that the Board has specifically found that the Veteran's April 2014 report that he left his last job in security due to outbursts at work is not credible.  A rationale for the opinion rendered should be provided.  

3.  After completion of the above to the extent possible,   the AOJ should review the record and readjudicate the claim, to include specific consideration of whether referral for extraschedular consideration of a TDIU is warranted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to response.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




